DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of group I, reading on Claims 1-118, without traverse, is acknowledged. Also, applicant elected species IV, FIG. 11, with traverse. Applicant contends that specified species IV belong to the same species II. It appears that applicant has identified Claims 10-15 are included in species II+IV. Examiner agrees. Accordingly, Applicant has elected Claims 10-15 without traverse.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend the Claims as Follows:
This application is in condition for allowance except for the presence of Claims 1-9 and 16-25 directed to inventions and species non-elected without traverse.  
Accordingly, Claims 1-9 and 16-25 been cancelled.

Allowable Subject Matter
Claims 10-15 are allowed.
the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including exposing a substrate to a first atomic layer deposition (ALD) cycle, the first ALD cycle comprising a first precursor pulse, a second precursor pulse, and an oxidant pulse, wherein the first precursor comprises a metal and a first ligand and the second precursor comprises the metal and a second ligand; exposing the substrate to a second ALD cycle, the second ALD cycle comprising the first precursor pulse and the second precursor pulse without an oxidant pulse, as disclosed in Claim 10.
In the instant case, Senzaki (US 2005/0070126) discloses a method of foming a dielectric layer using ALD process, wherein a first precursor vaporizer is provided having a first precursor comprising Hf.  A second precursor vaporizer having a second precursor comprising Si is also provided.  The substrate or wafer is positioned on the chuck in the reaction chamber, the process chamber is evacuated, and the substrate heated to a predetermined processing temperature. As noted above the process temperature is preferably from approximately 50 to 800oC, and more preferably from approximately 100 to 500 oC. The first and second precursors are vaporized by bubbling a gas through the reservoirs to form first and second vaporized precursors, mixed, and flowed to the reaction chamber. The mixed first and second vaporized precursors are directed onto the substrate through the gas inlet such as showerhead or injection nozzle. Furthermore, Senzaki discloses that hafnium source may comprise any one or combination of hafnium dialkyl amides, hafnium alkoxides, hafnium dieketonates, hafnium chloride (HfCl4), tetrakis(ethylmethylamino) hafnium (TEMA-Hf), and the like.  The silicon source may 
Mujumdar et al. (US 2015/0380309) discloses a method of making MIS contact with controlled defect density, wherein (MIS) contacts for germanium and its alloys include insulator layers of oxygen-deficient metal oxide deposited by atomic layer deposition (ALD). The oxygen deficiency reduces the tunnel barrier resistance of the insulator layer while maintaining the layer's ability to prevent Fermi-level pinning at the metal/semiconductor interface. The oxygen deficiency is controlled by optimizing one or more ALD parameters such as shortened oxidant pulses, use of less-reactive oxidants such as water, heating the substrate during deposition, TMA "cleaning" of native oxide before deposition, and annealing after deposition. Secondary factors include reduced process-chamber pressure, cooled oxidant, and shortened pulses of the metal precursor.
Additionally, Sampson et al. ("Inhibiting Metal Oxide Atomic Layer Deposition: Beyond Zinc Oxide," Applied Materials and Interfaces, 9, pp 33429-33436, 2017) discloses atomic layer deposition (ALD) of several metal oxides is selectivity inhibited on alkanethiol self-assembled monolayers (SAMs) on Au, and the eventual nucleation mechanism is investigated. The inhibition ability of the SAM is significantly improved by the in situ H2-plasma pretreatment of the Au substrate prior to the gas-phase deposition of a long-chain alkanethiol, 1-dodecanethiol (DDT). This more rigorous surface preparation inhibits even aggressive oxide ALD precursors, including trimethylaluminum and water, for at least 20 cycles. We study the effect that the ALD precursor purge times, 2O3 ALD inhibition.
 Furthermore, Kostis et al. ("Effect of the Oxygen Sub-Stoichiometry and of Hydrogen Insertion on the Formation of Intermediate Bands within the Gap of Disordered Molybdenum Oxide Films," J. of Physical Chemistry, 117, pp 18013−18020, 2013) disclose the electronic structure of disordered-amorphous molybdenum oxide films was investigated near the band gap by optical absorption and photoluminescence (PL) measurements. It was found that, in nearly stoichiometric films, the 3.2 eV wide gap is free of states and a PL band at 3.7 eV was attributed to electronic transitions between the Mo 4d bonding−antibonding orbitals. In sub-stoichiometric films, electronic states appear within the gap giving rise to additional PL emission within the range 3−3.25 eV. The band gap remains at 3.2 eV, and intermediate bands (IB) are formed within the gap for oxygen deficient hydrogenated samples. A substantial increase of the PL intensity within the range 2.75−3.75 eV was observed, attributed to the IBs and the increase of the density of Mo 4d antibonding states within the conduction band (CB). The band gap decreases to 2.7 eV in sub-stoichiometric and hydrogenated samples, while the rest of the electronic structure remains unchanged as for hydrogenated samples also giving enhanced PL intensity within the same range.  
Finally, Wei et al. ("Sub-stoichiometry-facilitated oxidation kinetics in a δ-Tix C-doped Ti-based alloy," Nature, npj Material Degradation, January 2019) show that the sub-stoichiometry characteristic of δ-TixC can facilitate the oxidation kinetics of a Ti-6Al-4V alloy to a significant extent. In particular, oxygen atoms tend to preferentially occupy the vacant carbon sites within the Ti2C phase, giving rise to a higher oxidation rate.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898